Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Under the Brief Description of the Drawings: reference to Fig. 3a appears incorrect since there is no Fig. 3a. Appropriate correction is required.
Drawings
The drawings are objected to because Figure 1, if orifice is “5” then “50” doesn’t appear to be pointing to the “orifice surface” as alleged on page 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “30” has been used to designate both means and tyre (pages 11,12).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19, 21-29 are rejected under 35 U.S.C. 101 because claims 1 and 4 are improperly constructed since they appear to be directed to more than one statutory class of invention such as an apparatus or product and method of using (by invoking “such that in use”).
Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 are indeterminate in scope since it is unclear if applicant is relying on the apparatus/product or the use of the apparatus/product for patentability.
Claims 18,19 calls for “the pliant element”; claim 17 calls for “at least one pliant element”; it is unclear if and how they are related.
Claims 21-27 are indefinite because they purport to claim a “use” without any active, positive steps delimiting how this use is actually practiced.  Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).
Claim 29 is unclear because it calls for “if required” and such step is optional.

Since it is unclear what claim 6 depends from, the examiner has treated claim 6 as if it were dependent from claim 4. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,10,12-14,16,21,28,29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by German document (DE 202013103304).
German document ‘304 discloses a system for forming a seal against a surface, the system comprising:
a frame (3) arranged to fit against the surface, the frame having a perimeter comprising at least one aperture (see Fig. 2);
at least one pliant element (4) housed adjacent to the perimeter of the frame; and
a means for providing an overpressure (see Fig. 1) to the at least one pliant element,


Re claim 2,  wherein the system is configured to plug and seal an orifice (see Figs. 1-6).
Re claim 3, wherein the frame itself acts as a physical barrier for plugging the orifice (see Figs. 1-6).
Re claim 10, wherein the frame is substantially rigid (3, see Figures).
Re claim 12, wherein the at least one aperture in the perimeter is square-shaped (see Figures).
Re claim 13, wherein the perimeter comprises a plurality of apertures (see Figures).
Re claim 14, wherein the plurality of apertures are spaced around the perimeter (see Figures).
Re claim 16, wherein the means for providing an overpressure comprises an air pump (see Fig. 1).
Re claim 21, the device is used as a barrier (see Figures).
Re claim 28, the recited method steps are considered inherent to the use of the apparatus disclosed by German document ‘304.
Re claim 29, German document ‘304 discloses plugging and sealing an orifice (2) with device described in claim 2 (see discussion above).





Claim(s) 1-6,10,11,21-25, 28,29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by French document (FR 2301685).
French document ‘685 discloses a system for forming a seal against a surface, the system comprising:
a frame (31)arranged to fit against the surface, the frame having a perimeter comprising at least one aperture (38);
at least one pliant element (39) housed adjacent to the perimeter of the frame; and a means for providing an overpressure (see abstract) to the at least one pliant element,
such that in use initiating the means for providing an overpressure forces the at least one pliant element to extrude outwardly through the at least one aperture of the perimeter and mould to the surface to form a seal against the surface.
Re claim 2, wherein the system is configured to plug and seal an orifice (see Figs 1-3).
Re claim 3, wherein the frame itself acts as a physical barrier for plugging the orifice (see Figs. 1-3)
Re claim 4, the frame comprises an opening that provides access to the orifice and wherein the system further comprises a means for providing a physical barrier (34,35) within the frame, such that in use the means for providing a physical barrier allows for plugging of the orifice.
Re claim 5, wherein the means for providing a physical barrier is integral to the frame (see Figs. 1-3).
Re claim 6,  wherein the means for providing a physical barrier is an attachment means (see Figs. 1-3).

Re claim 10, wherein the frame is substantially rigid (see abstract, Figs. 1-3).
Re claim 11, wherein the frame is annular or partly annular (see Figs 1-3).
Re claim 21, the system is used  as a barrier (see abstract, Figures).
Re claims 22-25, since the system blocks of a mine, it is considered to meet the barrier is to mitigate the dispersion of a hazardous agent (since mines include hazardous agents such a chemical or biological hazard) and is considered to be used for plugging and sealing a tunnel with a railway (mines typically include railway to remove mined material).
Re claim 28, the recited method steps are considered inherent to the use of the apparatus disclosed by French document ‘685 (see abstract and Figures).
Re claim 29, French document ‘685 discloses plugging and sealing an orifice with device described in claim 2 (see discussion above).

Claim(s) 1-6,10,11,16,21,28,29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by EP document (EP 0731245).
EP document ‘245 discloses a system for forming a seal against a surface (4), the system comprising:
a frame (8) arranged to fit against the surface, the frame having a perimeter comprising at least one aperture (6);
at least one pliant element (7) housed adjacent to the perimeter of the frame; and
a means (12) for providing an overpressure to the at least one pliant element,

Re claim 2,  the system is configured to plug and seal an orifice (1, see Fig. 1).
Re claim 3, wherein the frame itself acts as a physical barrier for plugging the orifice (see Fig. 1)
Insofar Figure 3 of applicant’s application provide basis for claim 4, then so does Figure 1 of EP document wherein the frame (8) comprises an opening that provides access to the orifice and wherein the system further comprises a means for providing a physical barrier (9,10) within the frame, such that in use the means for providing a physical barrier allows for plugging of the orifice.
Re claim 5, wherein the means for providing a physical barrier (9,10) is integral to the frame.
Re claim 6, wherein it is understood that the means for providing a physical barrier includes an attachment means.
Re claim 10, wherein the frame is substantially rigid (this is the case since its withstanding flood waters).
Re claim 11, wherein the frame is annular or partly annular (see Fig. 1).
Re claim 16, wherein the means for providing an overpressure comprises an air pump (12).
Re claim 21, the system is used as a barrier (it prevents flood water through).
Re claims 28,29, the recited method steps are considered inherent to the use of the apparatus of EP document to seal an orifice.

Claim(s) 1-6,10-11,21,22,23,24,28,29 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Japanese document ‘940.
Japanese document ‘940 discloses a system for forming a seal against a surface, the system comprising:
a frame (3,5) arranged to fit against the surface, the frame having a perimeter comprising at least one aperture;
at least one pliant element (2) housed adjacent to the perimeter of the frame; and
a means for providing an overpressure to the at least one pliant element,
such that in use initiating the means for providing an overpressure forces the at least one pliant element to extrude outwardly through the at least one aperture of the perimeter and mould to the surface (20) to form a seal against the surface.
Re claim 2, JP ‘940 the system is configured to plug and seal an orifice (see Figures).
Re claim 3, wherein the frame itself acts as a physical barrier for plugging the orifice (see Figures)
Re claims 4-6, wherein the frame comprises an opening that provides access to the orifice and wherein the system further comprises a means for providing a physical barrier within the frame, such that in use the means for providing a physical barrier allows for plugging of the orifice, wherein the means for providing a physical barrier is integral to the frame, wherein the means for providing a physical barrier is an attachment means (4a,4b,4c in Figure 1).
Re claim 10, 11,wherein the frame is substantially rigid, wherein the frame is annular or partly annular (see Figures).

Re claims 21,24, JP ‘904 discloses use of the system as a barrier, for plugging and sealing a tunnel (see Figures and abstract)
Re claim 22,23, JP ‘904 discloses the barrier is to mitigate the dispersion of a hazardous agent (a chemical or biological hazard) (see abstract).
Re claims 28,29, the recited method steps are considered inherent to the use of the apparatus of JP ‘940 document to seal an orifice.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12, 17-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 245 or Japanese document ‘940 in view of the Examiner Taking Official Notice.
Re claim 12, it would have been obvious to one of ordinary skill in the art to modify either EP ‘245 or Japanese document ‘940 to have the aperture in the perimeter square 
With regards to claims 17-19, it would have been considered obvious to one of ordinary skill in the art to modify either EP ‘245 or Japanese document ‘940 to have the at least one pliant element as an elastomeric vessel containing a liquid or gel and wherein the pliant element comprises polyvinyl alcohol or a polybutadiene vessel as is well known and old in the art since such a modification is an alternative inflation means based on design parameters.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 245 in view of the Examiner Taking Official Notice.
EP discloses using its system to plug window/ventilation openings; however, EP is silent about using its system for plugging and sealing leaks in boats.  The examiner takes official notice that plugging and sealing leaks in boats is old and well known.  It would have been considered obvious to one of ordinary skill in the art to modify EP document and use its system to plug and seal leaks in boats since such a modification will preclude water infiltration.



Claim 7,8,9, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘940 in view of Mueller ‘962.
Re claim 7, JP ‘940 discloses the invention substantially as claimed.  However, JP ‘940

Mueller  ‘962 teaches the means for providing a physical barrier is an inflatable element (see Fig. 1). It would have been considered obvious to one of ordinary skill in the art to modify JP ‘940 document to have the means for providing a physical barrier as an inflatable element as taught by Mueller since such a modification facilitates storage after disassembly.
Re claims 8, 9, JP ‘940  discloses the invention substantially as claimed.  However, JP ‘940 is silent about the means for providing an overpressure is an inflatable element and wherein the means for providing a physical barrier and the means for providing an overpressure are the same inflatable element.  Mueller teaches the means for providing an overpressure is an inflatable element and wherein the means for providing a physical barrier and the means for providing an overpressure are the same inflatable element (see Fig. 1). It would have been considered obvious to one of ordinary skill in the art to modify JP ‘940 document to have the means for providing a physical barrier and the means for providing an overpressure are the same inflatable element.  Mueller teaches the means for providing an overpressure is an inflatable element and wherein the means for providing a physical barrier and the means for providing an overpressure are the same inflatable element as taught by Mueller since such a modification reduces parts needed to inflate the apparatus.
Re claim 27, JP ‘940 discloses using its system to plug and seal a tunnel; however, JP ‘940 is silent about using its system for plugging and sealing hold compartments of an aircraft. Mueller ‘962 teaches plugging and sealing hold compartments of an aircraft via a separation wall (see abstract). It would have been considered obvious to one of .

Claim 13-14,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘940 in view of WO ‘536
Re claim13-14, JP ‘940 discloses the invention substantially as claimed.  However, JP ‘940 is silent about the perimeter comprises a plurality of apertures, wherein the plurality of apertures are spaced around the perimeter. WO ‘536 teaches about the perimeter comprises a plurality of apertures, wherein the plurality of apertures are spaced around the perimeter (see Figures).  It would have been considered obvious to one of ordinary skill in the art to modify JP ‘940 to have the perimeter comprises a plurality of apertures, wherein the plurality of apertures are spaced around the perimeter as taught by WO ‘536 since such a modification provides enhanced sealing.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
7/17/2021